Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 1-6, 8-21, 23-25 are allowed.
		
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-6, 8-21, 23-25 are eligible under 35 USC 101.  The following combination of claimed elements of the independent claims that are included in the latest claim language integrates the recited judicial exception (i.e. commercial interaction, including advertising activities/behaviors, business relations and sales activities) into a practical application – receiving, by a computing device, via one or more sensors, and while a first portion of a first content item is presented, via a display device, to a user, first information associated with physical motion of the user and second information that is based on an indication, by a sensor of a home security system, associated with a door or window being opened or closed; determining, based on at least the first information and the second information, an event associated with the user stopping consumption of the first content item being presented; determining, based on correlation between a time associated with the event and a time associated with the second information, that the event was not controllable by the user.
Examiner considers this a clear recitation of a claimed invention and features that are directed to a practical application of the claimed invention, and therefore to patent-eligible subject matter. The Examiner notes that the pending claim language, and based on the disclosure in the specification, is directed to patent-eligible subject matter.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.

The most relevant prior art identified by the Examiner is Roberts (20120304206). It teaches receiving, via one or more sensors, and while a first content item is presented to a user, first information associated with physical motion of the user and second information associated with an environment of the user; determining, based on at least one of the first information or the second information, an event associated with the user stopping consumption of the first content item being presented; causing, based on determining that the event was controllable by the user, a second content item to be presented to the user; however, it lacks the combination of claimed elements of the independent claims.
Hough (9398335) teaches the causing the second content item to be presented to the user is based on determining that a user interest level satisfies a criterion; determining that the event was controllable by the user is based on a determination , that is based on the second information, of one or more sounds associated with the event; the second information indicates that one or both of a security sensor or a doorbell has been activated; however, it lacks the combination of claimed elements of the independent claims.
Hendricks (20130041976) teaches determining that the event was controllable by the user is based on data indicating that the user has previously ignored the event; however, it lacks the combination of claimed elements of the independent claims.
The most relevant non-patent literature (NPL) identified by the Examiner is “Intelligent data analysis and its applications, volume 1”; specifically, in pages 155-164 ( “A security system based on door movement/detecting”), it teaches implementing a security application which is based on smartphone device sensor; the system takes into account the door status – i.e. if the door has been opened. However, it lacks the combination of claimed elements of the independent claims.


When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


8/12/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622